       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                  Plaintiffs,

           v.                                              Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                 Defendant.


  DECLARATION OF RUSSELL KORNBLITH IN OPPOSITION TO DEFENDANT’S
                 MOTION FOR SUMMARY JUDGMENT

Russell L. Kornblith, Esq. makes the following declaration pursuant to 28 U.S.C. § 1746:

        1.      I am counsel for Plaintiffs in the above-captioned action and am fully familiar with

the facts concerning this matter. I submit this declaration in opposition to Defendant’s Motion for

Summary Judgment (Dkt. 147) and in support of Plaintiffs’ request for further discovery under

Rule 56(d). If called upon to testify in this matter, I would testify truthfully and completely as

follows.

        2.      This litigation is still in its infancy, and discovery has just begun in earnest.

Plaintiffs filed the operative Third Amended Complaint on August 16, 2019. Dkt. 41. Jones Day

(“Defendant,” “Jones Day,” or “the Firm”) moved for judgment on the pleadings, and that motion

was fully briefed on October 31, 2019. Dkt. 61. While that Motion was pending, on September 25,

2019, the parties agreed to postpone merits discovery and “to meet and confer following a class

certification order to discuss . . . merits discovery and discovery relating to the Plaintiffs’ individual

claims.” Ex. E1. On November 7, 2019, the Court stayed fact witness depositions pending a




                                                    1
        Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 2 of 15




decision on Jones Day’s Rule 12(c) motion. See Dkt. 64, November 7, 2019 Hearing Tr. 52:2–

53:6. Plaintiffs sought to take additional testimony, but Jones Day resisted.

        3.     On May 19, 2020, this Court ruled on Jones Day’s Motion for Judgment on the

Pleadings, denying the motion as to the Equal Pay Act Claims (Count IV) of Plaintiffs Katrina

Henderson, Saira Draper, and Meredith Williams (hereinafter “EPA Plaintiffs”). See Dkt. 110 at

88.

        4.     On June 9, 2020, Plaintiffs moved for leave to file and filed an Amended Motion

for Conditional Certification of their Equal Pay Act Claims Under 29 U.S.C. § 216(b). Dkts. 118,

118-1. On July 15, 2020, Defendant filed its Opposition to Plaintiffs’ Amended Motion for

Conditional Certification and a Motion for Summary Judgment on Count IV of Plaintiffs’ Third

Amended Complaint. See Dkts. 128, 129. Plaintiffs filed a Reply in Support of Conditional

Certification on July 20, 2020. Dkt. 135.

        5.     On June 19, 2020, Defendant moved to prevent discovery of compensation and

evaluation information—statistically analyzable data—regarding U.S. associates. Dkt. 120.

Plaintiffs opposed on July 3, 2020. Dkt. 121. On July 9, 2020, the Court ordered Defendant to

produce much of this data. July 9, 2020 Minute Entry. This data was not produced in usable form

until August 3, 2020, and the Defendant has continued to correct errors as recently as August 18,

2020.

        6.     On July 21, 2020, the Court held a conference regarding Defendant’s Summary

Judgment Motion and ordered Plaintiffs to serve a Rule 56(d) declaration upon Defendant by July

24, 2020, and to meet and confer with the Defendant about the outstanding discovery. Plaintiffs

served an earlier draft of the declaration on Jones Day in conformity with the Court’s order.




                                                 2
       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 3 of 15




        7.      On July 29, 2020, hours before a scheduled meet-and-confer call regarding

Plaintiffs’ Rule 56(d) declaration, Defendant wrote to convey that it could “only conclude that

Plaintiffs are not seriously interested in obtaining discovery to respond to the summary judgment

motion,” and characterized Plaintiffs’ requests as “disingenuous.” Dkt. 141 at 4, 6. Jones Day

further mused that “[p]erhaps you are unhappy with what you learned at the Rule 30(b)(6)

deposition,” and expressed, repeatedly, that “Plaintiffs have [ ] everything they [ ] need on [this or

that] score.” Id. at 7–8.

        8.      Jones Day nonetheless acknowledged that it had not produced all discovery sought

below by Plaintiffs. Jones Day recognized that “[m]ost of the discovery sought by your declaration

relates to ‘the factors Jones Day uses to measure work in determining compensation,’” but declined

to produce the sought discovery on these topics, asserting that it had already produced discovery

to support its position on how the Firm measures and rewards associate work. Id. at 5. Similarly,

Jones Day refused to produce discovery relating to its Motion for Summary Judgment on Plaintiff

Henderson’s claims—namely, “documents about male associates who were told to seek other

employment” and the Firm’s rationale for continuing to pay associates while they were performing

the work of seeking other employment. Id. at 7. Jones Day also recognized that it had not yet

produced information about other potential comparators despite the Court’s order that it produce

compensation and performance data. Id. at 10–11. And Jones Day rejected producing any further

evidence of centralized control “over associate recruiting, hiring, work assignments, training,

transfers, supervision, evaluations, and compensation,” because, again, it said that it had already

produced sufficient evidence to support its position. Id. at 7–8. Jones Day agreed to produce less

redacted replacement copies of some of the discovery Plaintiffs sought. Id. at 10. In reality, nine

documents were reproduced, out of the dozens that Plaintiffs sought.



                                                  3
       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 4 of 15




        9.      On August 3, 2020, the Court conducted another conference on Defendant’s Motion

for Summary Judgment. The Court denied Plaintiffs’ Rule 56(d) request without prejudice. The

Court further ordered Plaintiffs to respond to Defendant’s Motion by August 21, 2020. August 3,

2020 Minute Entry.

        10.     Discovery in this case is not set to close until June 11, 2021. See June 10, 2020

Minute Entry.1 By agreement of the parties, initial expert reports are to be served on November 6,

2020, and expert discovery is not set to close until February 19, 2021. Ex. E3 (July 15, 2020 email

from T. Chase to K. Mueting).

        11.     Discovery is an iterative process and especially so in employment discrimination

cases. At the outset of discovery, plaintiffs in employment discrimination cases often do not know

what relevant documents exist or where they are stored. Plaintiffs often discover relevant

information—particularly documentary evidence that has not yet been produced—by deposing

employees of the defendant. In addition, documents produced in discovery often reveal the

existence of further relevant information that then becomes the subject of subsequent discovery

requests. It is therefore difficult, in the initial stages of a litigation, where limited depositions have

taken place and limited document discovery has been produced, to state with great particularity

what evidence will be necessary to complete discovery, even with respect to a particular claim.

Plaintiffs therefore often serve broad requests and multiple sets of requests for production of

documents based on what they learn at each phase. Plaintiffs also frequently sequence depositions

to ensure that they gather appropriate background information.




1
 Plaintiffs now anticipate that additional time may be required for merits discovery, because the
Court subsequently extended the briefing schedule for class certification through June 4, 2021.
July 9, 2020 Minute Entry.

                                                    4
       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 5 of 15




       12.     Discovery to date in this case has been limited. The only depositions taken have

been those of the Named Plaintiffs and of Jones Day’s Rule 30(b)(6) designees.2 Plaintiffs have

yet to take the depositions of any fact witnesses, including individuals who will likely have

knowledge of the EPA Plaintiffs’ Equal Pay Act claims. Plaintiffs served extensive requests for

production of documents—more than 230 in total. Aside from the email files of the Named

Plaintiffs, Defendant had, at the time of filing its Motion, produced just 5,800 documents according

to its counsel. For a case with six named plaintiffs spanning years of liability, this is a very small

number.

       13.     Significant discovery remains outstanding in this case, including discovery relevant

to Plaintiffs’ EPA claims. Plaintiffs seek additional discovery pursuant to Rule 56(d) to address

Defendant’s arguments (1) that Plaintiff Williams’s EPA claim fails because certain of her named

comparators worked in offices other than Irvine, California; (2) that the EPA claims of Plaintiffs

Henderson and Draper fail because they billed fewer hours than their named comparators; and (3)

that Plaintiff Henderson’s efforts to find other employment—efforts made at the Firm’s

instruction—cannot be considered work.3 See Dkt. 129 at 7–8. Plaintiffs contend that the EPA’s

definition of “establishment” extends beyond a single office of the Firm and that Plaintiffs



2
  At the Rule 30(b)(6) depositions, Plaintiffs prioritized questioning relevant to Plaintiffs’
anticipated class certification motion. At the time of these depositions, a schedule for summary
judgment briefing had not been set. Local rules in this district suggest that class certification
motions should be filed early in a litigation, and Plaintiffs therefore anticipated briefing class
certification before summary judgment. Plaintiffs intended to use the testimony of fact witnesses,
whose depositions would take place later—after the Court’s ruling on the then-pending Rule 12(c)
motion—to resist summary judgment. These were reasonable strategic choices.
3
  This declaration addresses only the discovery necessary to respond to Jones Day’s present
motion. Additional discovery will be necessary in the event the EPA claims proceed collectively
and to provide the factfinder with a full picture of the EPA claims. This declaration also does not
address the discovery necessary for Plaintiffs’ other claims.

                                                  5
       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 6 of 15




Henderson and Draper did perform substantially equal work—as defined by Jones Day and

applicable law—as male comparators who were paid more than them. As detailed below, further

discovery is essential to addressing these disputes.

       14.     The parties have scheduled two depositions for September—those of Michael

Shumaker, Jones Day’s Administrative Partner, and Suzanne Coussons, Jones Day’s Global

Director of Business Development & Communications and former Director of Practice Services.

See Dkt. 128-9 at ¶ 4 (Decl. of Suzanne Coussons). As set forth below, Plaintiffs believe that the

testimony of these witnesses will bear on the present motion, because these witnesses will be able

to testify regarding, among other topics, how Jones Day set the compensation of the EPA Plaintiffs,

their comparators, and associates generally; the reasons why it did so; and the integration of Jones

Day’s offices into “One Firm Worldwide.”

       15.     Further depositions will be essential to complete discovery in this matter. Plaintiffs’

initial disclosures identified 165 individuals associated or formerly associated with Jones Day who

may have discoverable information about Jones Day’s practices regarding compensation and

promotion, as well as any discriminatory effects. Many of these individuals are represented by

Jones Day or appear unlikely to speak with Plaintiffs’ counsel in the absence of a subpoena. In

addition, Defendant identified 68 individuals besides the six Named Plaintiffs who may have

discoverable information relevant to this case.

       16.     Critically, all of the discovery outlined in this declaration will be relevant to this

action—and thus will proceed—whether Jones Day’s present summary judgment motion is

granted, deferred, or denied at this time. Jones Day even acknowledged that it would need to

produce much of this discovery for the Rule 23 class claims during the meet-and-confer process.




                                                  6
        Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 7 of 15




        17.     As relevant to the pending Summaiy Judgment Motion, Plaintiffs sp ecifically seek

discove1y to establish that Jones Day operates as one "establishment" for the purposes of the Equal

Pay Act. Discove1y that Plaintiffs seek includes, but is not limited to:

    •   Deposition testimony from Managing Partner Stephen J. Brogan, Fiim Administrative
        Paitner Michael Shumaker, Paitner Traci Lovitt, Pa1tners-in-Charge Richard Grabowski,
        Richai·d Deane, Jr., Wesley R. Johnson, Jr., Christopher Lovrien, and Lizanne Thomas,
        Practice Leaders John Majoras, Stephanie Pai·ker, Christopher Kelly, and Anthony
        Insogna, Global Counsel and Dii·ector of Human Resources Sarah McClure, and Global
        Dii·ector of Business Development & Communications and fo1mer Director of Practice
        Services Suzanne Coussons, all of whom can address the Fiim's organization , the role of
        its practice groups, which serve an importan t function across its offices, and the integration
        of its offices, including, but not limited to the Fi1m 's central organizing principle, "One
        Fiim Worldwide," and its influence on both the day to day operations of each office and
        practice group and on the Fiim' s centralized management system ;4

    •   Documents reflecting any associate pay decisions or recommendations made by Managing
        Paitner Stephen J. Brogan, Administrative Partner Michael Shumaker, Paitner Traci Lovitt,
        and/or Paitners-in-Chai·ge made during the relevant period;

    •   Documents reflecting any decision by Jones Day to pay associates differently based on
        office location, including, but not liinited to, the rationale and process for making such
        decisions.


        Plaintiffs seek any additional documents that would be relevant on this topic for the
        depositions of Managing Paitner Brogan, Administrative Paitner Shumaker, Paitner Lovitt,
        the Irvine, New York, and Atlanta Pa1tners-in-Charge, and the Southeast and California
        Regional Partners-in-Charge (listed above);

    •   Documents and data relating to the process and frequency of associate transfers between
        offices, including, but not limited to, how often transfers ai·e requested by an associate and
        denied by either the would-be sending or the would-be receiving office and/or Fii1n
        leadership. Jones Day asse1ts that the majority of transfers are made at the request of
        associates, see Dkt. 147 at 2



4
  To be sure, Plaintiffs may not need the deposition testimony of all of these individuals to address
the instant Motion , but until Plaintiffs begin taking this testiinony, it is iinpossible to say which
witnesses may deflect questions to the others and whether testimony of ce1t ain of them may be
cumulative and therefore unnecessa1y .
                                                  7
    Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 8 of 15




    reflecting the criteria deemed necessary to grant an associate’s transfer request and all
    individuals involved in granting or denying such a request;

   Documents reflecting or relating to whether the Firm expects that associates will work with
    attorneys located in different offices and whether and how the Firm conveys to associates
    that doing so is valued by the Firm.



                                                 There is also evidence in the record that Jones
    Day considers the breadth of an associate’s network within the Firm when considering
    whether a senior associate should advance at the Firm. See Dkt. 145-19 (Ex. Q, Plfs.’ Am.
    Cond. Cert. Mot.). Plaintiffs are entitled to additional documents that reflect the Firm
    leadership’s expectations in this regard as well as Firm leadership’s role in articulating and
    implementing this practice;

   Documents reflecting the annual review process in each office. The Director of Firmwide
    Practice Services distributes the same information and instructions for evaluating



    -
    associates to each partner-in-charge and each practice leader. See, e.g.,
              ; Dkt. 145-19, Ex. Q (Pltfs.’ Am. Cond. Cert. Mot.). Documents in the record
    demonstrate that the Firm maintains the same expectations for each office and each practice
    as to what each will produce during the associate evaluation process, and all offices and
    practices are required to share that information with Firm Practice Services. See id.
    Plaintiffs therefore seek any documents relevant to the implementation of these practice;

   Documents reflecting any work that any associate performed in any Jones Day office other
    than her or his home office. Plaintiffs, for instance, seek any notices sent to attorneys within
    an office indicating that an associate from another office would be working in that office,
    and documents reflecting the approval or denial of permission to do so;

   Documents reflecting the hiring process for associates. In particular, Plaintiffs seek any
    further documents or correspondence between Firm Financial Services, Firm Practice
    Services, the Firm’s Hiring Department, or any other firmwide office or department that
    indicates any restriction on office leaders’ discretion to apportion their respective
    compensation budget;

   Documents regarding the purposes of the Firm’s NLG academies and/or summer
    academies. Specifically, Plaintiffs seek any documents to or from the Firmwide Hiring
    Partner to Managing Partner Brogan about the NLG academies and/or summer academies,
    as well as communications to or from the Firmwide Hiring Partner to partners, senior
    associates, and other attorneys outside of the New Lawyers Group articulating the purposes
    of these events and/or inviting them to take part in one or more of these events;


                                               8
        Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 9 of 15




       Documents regarding the presenters and attendees participating in the Firm’s NLG or
        summer academies, including their home offices and how such persons were selected for
        such roles;

       Documents reflecting any other oversight of local decisions by Firm leaders, including, but
        not limited to, by Practice Group Leaders.
        18.    Further discovery is also essential on the factors Jones Day uses to measure work

in determining compensation, including to establish that Plaintiffs Henderson and Draper

performed substantially equal work to male associates who were paid more than them. This

discovery includes, but is not limited to:

       Deposition testimony from Managing Partner Stephen J. Brogan, Firm Administrative
        Partner Michael Shumaker, Partner Traci Lovitt; Partners-in-Charge or Administrative
        Partners Richard Deane, Jr., Deborah Sudbury, Wesley R. Johnson, Jr., Lee Armstrong,
        and Regional Partner-in-Charge or Administrative Partner Lizanne Thomas, regarding how
        Jones Day determines and measures associate work and compensation, including the work
        and compensation of Plaintiffs Draper and Henderson and any male comparators during
        the relevant period;

       Documents reflecting exactly how Jones Day decided the compensation of Plaintiffs
        Henderson and Draper;

       Documents reflecting whether Jones Day decides compensation based on the number of
        hours billed by an associate or whether it decides compensation based on any factor other
        than an associate’s billed hours, including, but not limited to, the quality of the associate’s
        work and the role of such other factors in decisions, including, but not limited to, with
        respect to the compensation of Plaintiffs Henderson and Draper and
                                                 Plaintiffs are aware that PICs receive guidance from
        Firm Administrative Partner Michael Shumaker detailing the aim of compensation
        decisions at the Firm and the types of considerations they should keep in mind when
        making salary recommendations. See, e.g., Dkt. 117-23 and 145-18 (public, redacted
        version of same), Ex. P (Pltfs.’ Am. Cond. Cert. Mot.). But this does not answer what was
        actually considered, much less with respect to Plaintiffs Draper and Henderson, as well as
        their comparators. Plaintiffs are entitled to document and deposition discovery that will
        clarify the factors that the Firm actually used to decide associate compensation, including
        for Plaintiffs Draper and Henderson and their comparators;5


5
  Plaintiffs agreed not to pursue narrative evaluations for all U.S. associates based on Jones Day’s
representations about burden but reserved the right to seek such evaluations as necessary. As Jones
Day’s June 19, 2020 letter to the Court reflects, Jones Day agreed to address requests for
production of additional narrative evaluations on a case by case basis. See Dkt. 120 at 6.
                                                  9
    Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 10 of 15




•   Documents reflecting any associate instmcted to seek employment outside the Finn, the
    compensation of any such male associates and the time devoted b such male associates
    to seekin em lo ment out.side the Fi1m.




•   Documents reflecting any associate te1minated, disciplined (whether fo1mally or
    info1mally), or othe1wise discussed, for failing to search for other employment as inst.meted
    by the Fnm. There is evidence in the record establishing that Jones Day has a policy of
    keeping associates on the Fnm payroll while they search for work and that the Fnm
    monitors an associate's progress on finding new employment. See e.g. , Ex. B4 ((Tolton Tr.
    511: 11-18) ("Consistent with [Partner] Dan-en [Cottriel]' s instruction to me to prioritize
    job search and not work on active cases, to faci litate my job search I did not work on client
    matters in that period.")); Ex. B3 ((Henderson Tr. 281:2-13) (" ... I must have been under
    the understanding, that it took people three months -- usually given three months. I'm sure,
    because I said 'usually,' some people were given more [time to find employment outside
    of Jones Day]."));

•    Documents reflecting the Fnm's rationale for continuing to pay associates while instructing
     them to lo                          ·     ·             · ·         ·                 · ·




    meet with the general counsel of a company . . . . That general counsel reached out to Deb
    and asked if there were any associates at the fnm that Inight be intere     ·      ·· ·
      .                                                      .




•   Documents reflecting effo1ts by any Fnm employees or paitners to assist associates in
    finding employment with any Finn client or perspective client, including, but not limited
    to, with respect to Plaintiff Henderson;
       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 11 of 15




       Documents reflecting any market surveys for associate compensation performed by Jones
        Day or any third parties, and any job analyses performed by Jones Day or any third parties.

        19.    Plaintiffs also seek unredacted versions of documents that are key to demonstrating

the scope of involvement and authority exercised by Managing Partner Brogan, Administrative

Partner Shumaker, and Partner Lovitt in the associate compensation process

                                                                     . Specifically, Plaintiffs seek

unredacted versions of documents which are relevant to the scope of top Firm leadership’s

involvement in individual associate compensation decisions,



                                           For example, this list



                                                                               and compensation

recommendations from Administrative Partner Shumaker and Partner Lovitt to Managing Partner

Brogan, see, e.g., Dkt. 117-30 and Dkt. 145-25 (public, redacted version of same), Ex. W. Pltfs.’

Am. Cond. Cert. Mot. (JD_02203745–926);

                                                ; Managing Partner Brogan’s finalizations of

associates’ salary, see, e.g., Dkt. 117-34 and Dkt. 145–29 (public, redacted version of same), Ex.

AA, Plfs.’ Am. Cond. Cert. Mot. (JD_02203312–37);                                    ; as well as

documents reflecting



        20.    Plaintiffs also seek any documents that would cast doubt on the unsubstantiated

deposition testimony of Defendant’s Rule 30(b)(6) deponents or Defendant’s untested

declarations. Because discovery in this matter is ongoing, Plaintiffs understand that Defendant’s




                                                11
      Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 12 of 15




search for any such documents th at are responsive to Plaintiffs' Requests for Production is

ongomg.

        21.      Finally, significant discove1y disputes remain between the Paiiies, including on

discove1y relevant to Defendan t's Summaiy Judgment Motion. Among these disputes are

disagreements regarding the depositions of Jones Day's Man aging Pa1iner, Stephen J. Brogan, and

its Global Counsel an d Director of Human Resources, Sarah McClure, both of which Plaintiffs

seek. With respect to Mr. Brogan , Plaintiffs understan d that Jones Day will resist this deposition

entirely, and Plaintiffs therefore seek to establish the evidentiaiy record of Mr. Brogan 's

involvement in compensation decisions and policymaking at the Finn before briefmg any disputes

for the Comi. Similarly, Plaintiffs understand that Jones Day will invoke privilege as to certain of

Ms. McClure's activities. Accordingly, Plaintiffs seek to understand the contoms of that asse1iion

of privilege-including exactly what Ms. McClure's role is- before bringing any dispute to the

Comi' s attention. Plaintiffs made these strategic choices based on the time remaining in discove1y

in this case, as well as in an effort to be respectful of the Court's time by not raising disputes before

they are ripe for decision.

        22.      The following is a list of exhibits accompanying Plaintiffs ' Opposition.


                                   A. 30(b)(6) Deposition Testimony

 Al           Excerpts from the Rule 30(b)(6) deposition of Jones Day Fi1mwide Hiring Paiiner
              Shaiyl Reisman, taken on Februa1y 13, 2020
 A2           Excerpts from the Rule 30(b)(6) deposition of Jones Day Paiin er Traci Lovitt, taken
              on Februaiy 5, 2020
 A3           Excerpts from the Rule 30(6)(6) deposition of Jones Day Associate Director of
              Human Resources Lori Bounds, taken on Mai·ch 4, 2020
                                  B. Plaintiff Deposition Testimony

 Bl           Excerpts from the deposition of Plaintiff Meredith Williams, taken on October 1,
              2019
 B2           Excerpts from the deposition of Plaintiff Saira Draper, taken on October 7, 2019

                                                   12
       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 13 of 15




B3        Excerpts from the deposition of Plaintiff Katrina Henderson, taken on October 29,
          2019
B4        Excerpts from the deposition of Plaintiff Nilab Rayhar Tolton, taken on September
          17, 2019 and October 22, 2019
B5        Exce1 ts from the de osition of Plaintiff Jacl Stahl, taken on October 8, 2019
                                        C. Documents

Cl


C2

C3

C4

C5


C6
C7


C8

C9


Cl0

Cll


Cl 2

Cl3

C l4

Cl5


Cl 6




                                             13
       Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 14 of 15




 C17

 C18

 C19

 C20

 C21


 C22



 C23


 C24

                                   D. Summary Exhibits

 D1

 D2

 D3

 D4

 D5

 D6

 D7
 D8
 D9
 D10
                                     E. Correspondence

 El     Co1Tespondence from T eITi Chase to Kate Mueting titled "RE: JD Class Custodians"
f-----+
        and dated Se tember 25, 2019
 E2

 E3       Co1Tespondence from TeITi Chase to Kate Mueting titled "RE: Schedule" and dated
          Jul 15, 2020

                                            14
      Case 1:19-cv-00945-RDM Document 149-1 Filed 08/21/20 Page 15 of 15




                                  F. Publicl Available Sources
 Fl        One Fi.J.m Worldwide, JONES DAY: INSIGHTS (last visited August 19, 2020),
           h . s://www. ·onesda .com/en/ insi ts/2013/05/one-fm n-worldwide
 F2        Compensation, JONES DAY (as of March 15, 2019),
           h . s://www. ·onesda .com/ rinci lesan dvalues/com ensation/
                          G. Examples of Heavily Redacted Documents
 GI
                                                             -------------
 G2
 G3
 G4
 G5
 G6


I declare under penalty of pe1jmy that the foregoing is trne and con ect.

Executed on August 21 , 2020.

                                                             Isl Russell L. Kornblith
                                                             RUSSELL L. KORNBLITH




                                                15
